Citation Nr: 0832691	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-06 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1960 to 
February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in relevant part, denied the veteran's 
claims for service connection for bilateral (i.e. right and 
left ear) hearing loss and tinnitus.

In February 2007, as support for these claims, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The presiding judge 
subsequently remanded these claims to the RO in March 2007 
via the Appeals Management Center (AMC) - instructing the 
AMC to request the veteran's service personnel records; to 
reconcile conflicting medical opinions by obtaining an 
etiological opinion from a licensed audiologist or, 
if necessary, an otolaryngologist (ear, nose and throat (ENT) 
specialist); to review the veteran's claims file; and then to 
readjudicate these claims.

In June 2008, upon completing the requested development, the 
AMC issued a supplemental statement of the case (SSOC) 
continuing to deny these claims.  The AMC has since returned 
the file to the Board for further appellate review.


FINDING OF FACT

The most probative medical and other evidence of record 
indicates the veteran's bilateral hearing loss and tinnitus 
are unrelated to his military service.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, and sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in August 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consider, as well, that the RO issued that VCAA 
notice letter prior to initially adjudicating the veteran's 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that a more recent March 2006 letter 
informed the veteran that a downstream disability rating and 
effective date will be assigned if his underlying claims for 
service connection are eventually granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).   

And since providing the additional VCAA notice in March 2006, 
the RO and AMC have gone back and readjudicated the veteran's 
claims in SSOCs issued in August and December 2006 and in 
June 2008 - including considering additional evidence 
received in response to that additional VCAA notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate, 
this timing error can be effectively "cured" by providing 
any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Indeed, in response to the 
most recent June 2008 SSOC, he submitted a statement in July 
2008 summarizing and reiterating his arguments of why he 
believes his bilateral hearing loss and tinnitus are 
attributable to his military service.  He also is represented 
in his appeal by a service organization, The American Legion, 
and his representative more recently submitted additional 
argument in July and August 2008 as further support for the 
claims.



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, and VA medical 
records - including the reports of comprehensive VA 
audiological examinations for etiological opinions concerning 
his claimed disabilities, the dispositive issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2007 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss and Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, 


to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the report of a May 2008 VA Compensation and 
Pension Examination (C&P Exam), on remand, confirms the 
veteran has a current diagnosis of bilateral sensorineural 
hearing loss of normal to moderate degree and a current 
diagnosis of subjective bilateral tinnitus as reported by 
him.  Consequently, there is no disputing he has these 
claimed conditions, rather the determinative issue is whether 
they are somehow attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the veteran asserts that he was exposed to 
loud noise from boilers, engines, gunfire, helicopters, and 
various forms of equipment while in the navy and he 
attributes his current hearing loss and tinnitus to that 
exposure.  His SMRs indicate that one of his military 
occupational specialties (MOS) was boiler technician.  

With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The veteran's SMRs indicate his hearing was normal (15/15) on 
whispered voice testing conducted in August 1960 during his 
military enlistment physical and in September 1969 during a 
re-enlistment physical. 

In November 1976, the results of puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
20
LEFT
15
15
20
20
25



In December 1980, during the veteran's military retirement 
physical, the results of puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
20
LEFT
5
5
5
20
25

Speech recognition scores were not specified in the reports 
of the November 1976 and December 1980 physicals.  The report 
of the November 1976 examination indicates the veteran said 
he was not experiencing tinnitus (i.e., ringing in his ears) 
and was wearing ear protection.

Although the veteran did not meet the provisions of 38 C.F.R. 
§ 3.385 during service, the Court has held that these 
provisions do not have to be met during service, only 
currently.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And 
the reports of more recent November 2004, March 2005, and May 
2008 VA examinations indicate he now meets the requirements 
of § 3.385, i.e., he has sufficient hearing loss to be 
considered an actual disability by VA standards.  

Most recently, during his May 2008 VA C&P Exam on remand, the 
results of puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
45
LEFT
25
25
20
45
40

His speech recognition scores were 84 and 80 percent in his 
right and left ears, respectively.  As previously mentioned, 
the May 2008 VA C&P Exam also confirms his tinnitus.  

Moreover, reports of private audiological evaluations 
conducted in November 2003 and November 2004 also indicate 
the veteran meets these § 3.385 standards.

Having established that he currently has the disabilities of 
bilateral hearing loss and tinnitus for the purposes of VA 
compensation, and that his MOS was that of boiler technician 
and, therefore, he was exposed to loud noise during his 
military service, including in his capacity as a boiler 
technician, the veteran need only establish that these 
current disabilities are at least likely as not related to 
that noise exposure in the navy as opposed to being the 
result of factors unrelated to his military service.  See 
Watson at 314.  See also Hensley and Ledford, supra.  
Unfortunately, though, it is in this critical latter respect 
that his claims fail.

The November 2004 and March 2005 VA examiners both indicated 
that a correlation between the current bilateral hearing loss 
and tinnitus, and any noise exposure the veteran may have 
experienced while in the military, is unlikely.  Conversely, 
a November 2003 record from Peninsula ENT & Plastic Surgery 
indicates the veteran was diagnosed with "noise induced" 
hearing loss.  And in November 2004 a private audiologist 
(S.C.) indicated that, while the exact etiology of the 
veteran's hearing loss could not be stated, the puretone 
configuration was consistent with long-term noise exposure.

As further support for his claims, the veteran also submitted 
a copy of an analysis conducted for the U.S. Navy by CNA 
published in February 2005.  The results of this study 
indicate that enlisted sailors who spent most of their Navy 
career assigned to a surface warship have a much higher 
probability of hearing loss.  It does not appear the VA 
examiners or private audiologists reviewed this report prior 
to rendering their respective opinions.  

Nevertheless, in the March 2007 remand the Board determined 
that, as that CNA study was relevant to the veteran's claims, 
a remand was necessary so these findings could be considered 
in the rendering of another nexus (etiological) opinion, 
which also would be used to reconcile the conflicting 
opinions already of record insofar as the cause of the 
veteran's hearing loss and tinnitus.

The May 2008 VA C&P Exam report, on remand, indicates the 
examiner considered this CNA study, along with the private 
physicians' reports and medical records, the veteran's claims 
file, SMRs, and VA medical history, in providing an 
etiological opinion regarding his bilateral hearing loss and 
tinnitus.  Furthermore, the record shows the VA examiner also 
considered an Institute of Medicine (IOM) study in 2005 that 
found there is no scientific basis for delayed onset noise-
induced hearing loss.  That is, the examiner stated in his 
report that he also considered the fact that the IOM study 
indicates there is no basis for finding that hearing that was 
normal at discharge would be causally attributable to 
military service some 20-30 years later.  Furthermore, the 
C&P Exam report indicates the examiner also notes the 
veteran's history as including civilian occupational noise 
exposure for 2 years as a shipyard mechanic helper and for 11 
years as a shipyard supervisor, in addition to civilian 
recreational noise exposure including from lawn mowers, weed 
eaters, drills, skill saws, and jig saws.  Based on these 
factors, the VA examiner concluded the veteran's "current 
hearing loss and tinnitus are less likely as not caused by 
military noise exposure."

This May 2008 VA C&P examiner's opinion is the most probative 
evidence of record concerning the etiology (i.e., cause) of 
the veteran's bilateral hearing loss and tinnitus because 
this opinion took into consideration and addressed all of the 
relevant medical and other evidence.  It therefore had the 
proper factual foundation and was more definitive in 
discounting the notion that the veteran's current 
bilateral hearing loss and tinnitus are traceable back to his 
military service.  For example, the VA C&P examiner cited the 
results of the IOM study in comparison to those from the CNA 
study in addressing this medical treatise evidence, both 
favorable and unfavorable.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

There also are a line of precedent cases discussing the 
lesser probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Arguably, in stating that the veteran's hearing loss 
is noise induced or related to long-term noise exposure, the 
private physician's opinions suggest that the veteran's 
bilateral hearing loss and tinnitus may be related to his 
military service, especially since it is conceded that he was 
a boiler technician and exposed to the noises associated 
therewith.  However, while these cases indicate that an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  And the fact remains 
that, given the type noise exposure the veteran also has 
experienced as a civilian since his military service ended, 
over a number of years to also give it the history, merely 
saying he has a history of noise-induced hearing loss does 
not necessarily tend to relate this hearing loss and tinnitus 
to his military service, as opposed to the noise exposure he 
may have experienced during the many years since his military 
service ended.  Both scenarios are equally possible under the 
facts of this case.



Conversely, the VA examiner that examined the veteran in May 
2008 more definitively determined that it is less likely than 
not the veteran's current bilateral hearing loss and tinnitus 
are attributable to military noise exposure.  And this VA 
examiner's opinion discounting any correlation between the 
veteran's hearing loss and tinnitus and his military service 
is well reasoned and based on an objective, independent 
review of the relevant evidence and personal evaluation.  
Hence, this opinion has the proper factual foundation and, 
therefore, is entitled to a lot of probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 
Vet. App. 177 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims for service-
connected bilateral hearing loss and tinnitus - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


